
	
		II
		111th CONGRESS
		1st Session
		S. 2686
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  cyclopropane-1,1-dicarboxylic acid, dimethyl ester.
	
	
		1.Cyclopropane-1,1-dicarboxylic
			 acid, dimethyl ester
			(a)In
			 generalHeading 9902.10.69 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 cyclopropane-1,1-dicarboxylic acid, dimethyl ester) is amended—
				(1)by striking 1.8% and
			 inserting Free; and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2011.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
